 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN,                           No. 2:21-CV-0569-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                         Defendants.
16

17
                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.
18
     § 1983. Before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No. 4. Plaintiff
19
     has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a). Plaintiff’s
20
     request to proceed in forma pauperis is, therefore, granted.
21
                    IT IS SO ORDERED.
22

23
     Dated: July 13, 2021
24                                                          ____________________________________
                                                            DENNIS M. COTA
25
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
